                    Case 1:20-cv-01269-PGG Document 10 Filed 02/18/20 Page 1 of 1
                                                    AFFIDAVIT OF SERVICE

                                         ORANGE COUNTY SHERIFF'S OFFICE
                                              CARL E. DUBOIS, SHERIFF
                                               110 WELLS FARM ROAD
                                           GOSHEN, NEW YORK 10924$740
                                                     CIVIL UNIT
                                    TELEPHONE (845)      291-2933
                                                                FAX (845) 291-7603

STATE OF NEW YORK
UNITED STATES DISTRICT COURT                         COUNTY OF


Docket No        20000563
lndex No:         20-cv-'1269


United States of America, Plaintiff

                  -against-

Gregory Cohen, Defendant(s)


l, Thomas Monahan certify that on 2t14t2020, at approximately 1:45 pM, at

                              Otisville FCI-Satellite Camp
                              2 Mile Drive
                              Otisville, NY 10963




service of the within suMMoNS AND coMPLAtNT             wrH    JURY DEMAND, ExHtBtrs 1-5 was made upon:

                          Gregory Cohen

                          -
PERSONAL SERVICE by delivering to and leaving with Gregory Cohen personally a true copy thereof, said person
being known to me as the person mentioned and described herein.


I asked the person spoken to whether defendant was in active military service of the United States or of the State of New
York in any capacity whatever and received a Negative reply. The person served is described as: skin color - \Mlite, sex -
Male, hair color - Gray, height - 5'10", weight - 2'l 0, age - 50.

IN CASE OF ORDER OF PROTECTION SERVICE:
I asked   the person served if they owned or possessed any weapons. They said: tr                    yes       tr   No

The following attempts at personal service were made


                                  1G._
By                                                                      Dated: 2-

                    ibed to Before lMe
      "n4,,\W            da yof    tr(.h            0
                      /
                                                                SHANI]ON L '           '
                                                                                       [.,!   ^'lcl:EY
                                                                                                        York
                                                             Notary i) ! fll' ':' s'           .- ., 'i
FORM CPF-o3C rev. 1A13/06
                                                                       t.t.   -rr.r
                                                                o,,-                                   .''.,aa
